DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that Holm-Petersen discloses visualization of a warehouse layout being only dynamically varied in color information, and that the reference is not related to arrangement of warehouse sections. Applicant states that Holm-Petersen is silent on using warehouse section attributes to construct warehouse rack attributes and warehouse area attributes, and then combining them with the product color information. However, figs. 2-4 of Holm-Petersen show attributes of warehouse sections including the positions of racks in the aisle, and bins within the rack. Individual shelves with bins in each rack are constructed and shown to a user as explained in, for example, sections 0055-0057. Bin attributes for a section are combined into a rack, and racks are combined into an area, as shown in, for example, the view of racks 8-12 in fig. 4. Color-coding is combined with the visualization of area attributes to represent a pick rate, as described in sections 0044-0047 and shown in figs. 3-4. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the color transformation space” in lines 36-37.  There is insufficient antecedent basis for this limitation in the claim. While a color space is discussed earlier in the claim, there is no indication that this corresponds to the claimed “color transformation space”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-7, 9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holm-Petersen (U.S. Publication 2010/0218131) in view of Oruganti (U.S. Publication 2019/0318371) and Hansen (U.S. Publication 2017/0300878) and further in view of Nozaki (U.S. Publication 2006/0129577).

As to claim 1, as best understood, Holm-Petersen discloses a system implemented on a computer with a processor and a storage having stored thereon program (fig. 9; p. 6, sections 0067-0075) for arranging warehouse bins visually, the program executed by the processor causing the system to:
store the product data in the storage (p. 5, section 0054; p. 5, section 0062; a module, such as memory, storage, or a database, stores the product data, such as product name and pick rate); and
generate product color information corresponding to a product status based on the product data (p. 1-2, section 0019; p. 2-3, section 0028; p. 3, section 0031; color information is generated based on a product pick rate status or other statistic);
generate warehouse structure information corresponding to a warehouse status based on warehouse space data (fig. 2; fig. 3; fig. 4; p. 3, section 0030-0031; p. 4, sections 0044-0047; the warehouse structure is generated and visualized based on the stored input warehouse layout); 
combine the product color information with the warehouse structure information to obtain an arrangement status of visualized warehouse bins (fig. 2; fig. 3; fig. 4; p. 3, section 0030-0031; p. 4, sections 0044-0047; the colors and warehouse rows/shelves are combined and the bins are shown in a visualization), 
wherein the product characteristics comprise a turnover rate (fig. 6; p. 2, section 0023; a “pick rate” reads on a turnover rate since it is the rate at which items are pulled/turned over from a bin), 
wherein each warehouse section corresponds to its product through the warehouse status pre-stored, a warehouse section name and product data stored in the warehouse section (p. 5, section 0054; a database of warehouse status includes each warehouse section corresponding to a section name such as DA-8-5808 and data about the product, such as Scarf-Paris-Women-Black-L and product number), wherein warehouse section attributes are obtained based on the warehouse section name, the product data stored in the warehouse section, and the warehouse status (figs. 3-4; p. 4, sections 0047-0048; p. 5, section 0054; p. 5, sections 0056-0057; a database of warehouse status includes each warehouse section corresponding to a section name such as DA-8-5808 and data about the product stored in the section, such as Scarf-Paris-Women-Black-L and product number; attributes obtained about the location of the warehouse section and the data about the product contained in the section are used to create the visualization), wherein product rack attributes are constructed based on the warehouse section attributes (figs. 3-4; p. 4, sections 0047-0048; p. 5, section 0054; p. 5, sections 0056-0057; bin attributes of each section are combined to construct visualized rack attributes, such as racks 6-10 and 13-17 in fig. 3 or racks 8-12 in fig. 4), wherein warehouse area attributes are constructed based on the warehouse section attributes and the product rack attributes, and to draw the visualized warehouse bins arrangement status with the attribute value of the product obtained by the warehouse area attributes and the color transformation space (fig. 2; fig. 3; fig. 4; p. 2, sections 0022-0024; p. 2-3, section 0028; p. 3, section 0031; p. 4, sections 0047-0048; p. 5, section 0054; p. 5, sections 0056-0057; a warehouse area, such as the group of racks 8-12 in fig. 4 or the various aisles in fig. 4, with associated attributes is constructed based on section/bin attributes and rack attributes; the bins are drawn in the warehouse based on the pick rate value transformed into a color).
Holm-Petersen does not disclose, but Oruganti does disclose that the product data is normalized product data, and normalize product basic data based on product characteristics to generate normalized product data, wherein normalizing the product basic data is scaling the product basic data to be within a predetermined range, and the characteristics are converted into an attribute value without any unit (p. 2, section 0022; p. 2, sections 0024-0025; an attribute engine acts as the calculator for normalizing product basic data, which can be any content attribute associated with the product; the normalized value is a score within a predetermined range between 0 and 1, which does not have a unit other than being a score). The motivation for this is to score and compare the attribute data. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Holm-Petersen to normalize product basic data based on product characteristics in order to score and compare the attribute data as taught by Oruganti. 
Holm-Petersen does not disclose, but Hansen does disclose wherein normalized product characteristics also comprise a weight and volume (p. 1, section 0011; p. 2, section 0016; p. 10, claims 22, 25 and 26; p. 12, claim 46; p. 13, claim 50; metrics such as size, weight, volume, and capacity are normalized for an item). The motivation for this is to producing context-specific reference data for an item. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Holm-Petersen and Oruganti to normalize item weight and volume in order to produce context-specific reference data for an item as taught by Hansen.
Holm-Petersen discloses defining color by turnover rate as noted above. Hansen discloses that normalized product characteristics can include weight and volume, as also noted above. These references do not disclose, but Nozaki does disclose wherein the product color information represents the product status and is generated via a HSV color space (p. 6, section 0090; p. 7, section 0108; RGB is transformed to HSV space, where V represents lightness), and wherein a hue value representing a color of product is determined according to a product attribute category of a product (p. 4, section 0055-p. 4, section 0064; a hue is associated with a product attribute category such as a group metal), a saturation value relating to color saturation is fixed to be one (p. 4, sections 0055-0056; saturation is defined to be a maximum, which can correspond to 1 on a scale from 0 to 1), and a level of the product characteristics is represented by a brightness value, such that the same color series with different darkness are used to represent a difference of the product characteristics (p. 4, section 0055-p. 4, section 0064; a lightness/brightness is used to represent an attribute value such as the actual type of metal being used or a recycling ratio). The motivation for this is to make it easier to visually recognize materials and attributes on a screen (p. 1, sections 0010-0012). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Holm-Petersen, Oruganti, and Hansen to use hue value to represent a category, saturation value of 1, and brightness to represent an attribute value in order to make it easier to visually recognize materials and attributes on a screen as taught by Nozaki. 

As to claim 2, Holm-Petersen discloses wherein the product basic data and the warehouse space data are from a warehouse database (p. 5, section 0054; p. 6, section 0066; product statistics such as name and number, as well as warehouse location data are stored in a database or other memory).

As to claim 5, Holm-Petersen discloses that the program executed by the processor causes the system to represent a difference of the product characteristics based on the attribute value with different colors (p. 4, section 0045).  Holm-Petersen does not disclose, but Oruganti discloses wherein the normalized product data is an attribute value ranging from 0 to 1 (p. 2, section 0025). Motivation for the combination is found in the rejection to claim 1. 

As to claim 6, Holm-Petersen does not disclose, but Nozaki does disclose wherein the program executed by the processor causes the system to generate color representing a product by finding a corresponding hue value with a product attribute category of the product basic data (p. 4, section 0055-p. 4, section 0064; a hue is associated with a product attribute category such as a group metal), to define a saturation value on a scale of 0 to 1 to be one (p. 4, sections 0055-0056; saturation is defined to be a maximum, which can correspond to 1 on a scale from 0 to 1), and to substitute an attribute value of the normalized product data with a brightness value (p. 4, section 0055-p. 4, section 0064; a lightness/brightness is used to represent an attribute value such as the actual type of metal being used or a recycling ratio) using HSV color space transformation (p. 6, section 0090; p. 7, section 0108; RGB is transformed to HSV space, where V represents lightness). The motivation for the combination is given in the rejection to claim 1. 

As to claim 7, Holm-Petersen discloses wherein the warehouse status comprises a length, a width, a height, an aisle width, a number of product racks or a number of warehouse bins (fig. 2; fig. 3; fig. 4; p. 3, section 0030; the length and width of the warehouse are input and stored; also the warehouse is shown with each rack and bin represented, necessitating a known status of number of racks and bins).

As to claim 9, Holm-Petersen discloses wherein the program executed by the processor causes the system to combine the product color information representing the product status with the warehouse structure information representing the warehouse status, and to represent the warehouse bins of the warehouse structure information with different colors based on the difference of the product characteristics (fig. 3; fig. 4; fig. 9, element 938; p. 1, sections 0006-0007; bins with products that deviate from specified data are displayed in different colors).

As to claim 11, Holm-Petersen discloses a system further comprising a front-end displaying device configured for displaying the visualized warehouse bins arrangement status generated by the processor with a color graph (fig. 3; fig. 4; fig. 9, element 938; p. 1, sections 0006-0007; a color graph is displayed using different colors for bins that deviate from specified data).

As to claim 12, Holm-Petersen discloses wherein the visualized warehouse bins arrangement status is transmitted to an optimized warehouse bins distribution system optimizing warehouse bins arrangement (fig. 3; fig. 5; fig. 6; p. 1, section 0005; p. 3, section 0036; p. 5, section 0062; the graphic is sent to a display system used by a user to optimize the item/bin arrangement in the warehouse).

As to claim 13, see the rejection to claim 1.

As to claim 15, see the rejection to claim 5.

As to claim 16, see the rejection to claim 9.

As to claim 17, see the rejection to claim 11.

As to claim 18, see the rejection to claim 12.

As to claim 19, see the rejection to claim 6.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holm-Petersen in view of Oruganti, Hansen, Nozaki, and further in view of Willen (U.S. Publication 2004/0225556).
 
As to claim 3, Holm-Petersen does not expressly disclose, but Willen does disclose wherein the program executed by the processor causes the system to normalize a product characteristics normalized matrix of the product basic data (p. 7, section 0097; p. 7, section 0101; a product characteristics matrix representing how well a product sells in various conditions is normalized to a scale of -2 to 2). The motivation for this is to easily compare to a baseline statistic (p. 7, section 0102). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Holm-Petersen, Oruganti, Hanse, and Nozaki to normalize a product characteristics normalized matrix of the product basic data in order to easily compare to a baseline statistic as taught by Willen.

As to claim 14, see the rejection to claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612